DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The submission of the currently pending claims on 8/9/2018 is acknowledged.  Claims 1-16 are currently pending and under examination.


Information Disclosure Statement
	The information disclosure statement filed on 8/9/2018 has been fully considered.


Specification
The specification, at page 45, last line of paragraph 00150, contains an embedded hyperlink.
Applicants are reminded that embedded hyperlinks and/or other forms of browser-executable code are not permitted (MPEP § 608.01).
Applicants' cooperation is requested in correcting any errors of which Applicants may become aware in the specification.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Independent claim 1 is directed to a method of decreasing chord length in the lung of a subject, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS).  Dependent claim 4 recites that the inhibitor of MAVS is a modulator of NOD-Like Receptor family member X1 (NLRX1)-dependent pathways, and dependent claim 5 recites that the inhibitor of MAVS is an agonist of NLRX1.
The claims are drawn to a method comprising administering a genus of inhibitors of MAVS, wherein the MAVS inhibitor can comprise a sub-genus of NLRX1 agonists and a sub-genus of modulators of NLXR1-dependent pathways.
The specification, at paragraph 0009, states that an inhibitor of MAVS can be an agonist of NLRX1 or a modulator of an NLRX1-dependent pathway.  The specification teaches that an inhibitor can be an agent which decreases the expression and/or activity of a targeted expression product, in this case MAVS, and such inhibitors can be an inhibitory nucleic acid, an aptamer, an antibody reagent, an antibody, or a small molecule (paragraph 0039).
Similarly, the specification teaches that an agonist is any agent that increases the level and/or activity of the target, e.g. NLXR1, and such NLRX1 agonists can include NLRX1 polypeptides or fragments thereof, and nucleic acids encoding a NLRX1 polypeptide (paragraph 0042).
To provide adequate written description and evidence of possession of a claimed genus, the specification must describe sufficient number of representative species, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a requirement that the method comprises any compound that is an inhibitor MAVS, including any compound that can be considered an agonist of NLRX1.  There is no identification of any particular MAVS inhibitor, other than the NLRX1 protein or a nucleic acid encoding the NLRX1 protein, that must be conserved in order to maintain function.  Accordingly, in the absence of sufficient distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.
et al, Science, 1995, 270:286-290; Ngkelo et al, Curr. Opin. Pharmacol., 2013, 13:362-369).  Compounds which inhibit TBK1 were also known (Holcomb et al, US 20150352108).
With respect to the sub-genus of NLRX1 agonists, the specification has described the NLRX1 polypeptide and nucleic acids encoding NLRX1.  The specification has not described any other NLRX1 agonist.  Although the instant specification does not specifically exemplify administering NLRX1 protein or a nucleic acid encoding NLRX1 protein, the relevant post-filing art (Kang et al, J. Clin. Invest., 2015, 125(6):2458-2462, cited in the IDS filed on 8/9/2018) showed that administration of a nucleic acid encoding NLRX1 increased chord length and ameliorated alveolar destruction in cigarette smoke-exposed cells (see Kang at abstract).
The relevant art does not appear to have described any other NLRX1 agonists, other than the NLRX1 protein itself, as of the filing date of the instant invention.  Post-filing art describes NLRX1 small molecule agonists (see US 20200010417 and US 20200255378, both to Bassagonya-Riera et al), but as these are both post-filing references, they would not have provided any indication that Applicants were in possession of these inhibitors as of the filing date of the instant invention.
In view of the description in the specification which teaches the polypeptide and nucleic acid sequences for NLRX1 (paragraph 0041), and the description in the specification and relevant art which describe modulators of NLRX1-dependent pathways, one skilled in the relevant art could have envisioned a sub-genus of NLRX1 agonists consisting only of NLRX1 protein and nucleic acid encoding said protein, and a sub-genus of modulators of NLRX1-dependent pathways.
            However, the specification does not describe any other inhibitor of MAVS, such as an antibody that would be expected to exhibit therapeutic properties, or any small molecule inhibitor, aptamer, or nucleic acid, and the relevant art appears to teach a single polypeptide inhibitor of MAVS (Kagan, US 20150037362, published 2/5/2015) teaches a peptide inhibitor of MAVS (see ‘362 at claim 5).  Because the genus of MAVS inhibitors includes the sub-geni discussed above, as well as any other compound that could be considered to be a MAVS inhibitor, this single peptide inhibitor of MAVS is not sufficient to provide adequate description for the entire genus of MAVS inhibitors.  One skilled in the relevant art would have considered the Applicants to be in possession of methods of administering NLRX1 protein, a nucleic acid 
            
            The claims of the instant invention are also directed to decreasing chord length in any possible subject, including those determined to have a decreased level of NLRX1 expression.  The specification describes subjects with lungs that have been damaged by exposure to cigarette smoke or who have chronic obstructive pulmonary disease (COPD) or emphysema, wherein said subjects are characterized by decreased levels of NLRX1 (Fig. 1).  The specification teaches that such subjects can be treated by administration of NLRX1 protein or a nucleic acid encoding NLRX1 protein, and the relevant post filing art (Kang et al, cited above), showed that expression of a nucleic acid encoding NLRX1 ameliorated cigarette smoke-induced lung damage.
            The specification does not describe any other subjects, or specific patient population, which are characterized by decreased NLRX1 expression and would be treatable by administration of a MAVS inhibitor such as NLRX1 protein or a nucleic acid encoding NLRX1 protein, or any modulator of a NLRX1-dependent pathway.  Furthermore, the relevant art, as evidenced by Kang et al (Am. J. Respir. Crit. Care, 2013, 187:A1098, cited in the IDS filed on 8/9/2018) teaches that exposure to cigarette smoke suppresses NLRX1 protein and mRNA expression, and lungs from subjects with COPD also exhibited reduced NLRX1 protein and mRNA expression.  The relevant art does not appear to describe any other patient population which would benefit from decreasing chord length in the lung of a subject, wherein said subject exhibits decreased expression of NLRX1 protein and/or mRNA.

            Therefore, when considering the disclosure of the instant specification in view of the relevant art, one skilled in the relevant art would have considered the Applicants to be in possession of methods of reducing chord length in the lungs of a subject exposed to cigarette smoke, or who has COPD or emphysema, wherein said method comprises administering NLRX1 protein or a nucleic acid encoding NLRX1 protein, or administering an agent which modulates NLRX1-dependent pathways (specifically modulators of NF-kB such as corticosteroids, TBK1 inhibitors, IL-6 inhibitors), or the specific MAVS inhibitor peptide disclosed by the art.  One skilled in the relevant art would not have considered the Applicants to be in possession of reducing chord length in the lungs of any other subject characterized by NLRX1 expression, or any method of reducing chord length by administering any other MAVS inhibitor or NLRX1 agonist other than those discussed above.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision methods of reducing chord length in any subject characterized by decreased NLRX1 expression other than COPD and emphysema patients and/or patients exposed to cigarette smoke, and one skilled in the relevant art could also not have conceived of any MAVS inhibitor other than NLRX1 protein, a nucleic acid encoding NLRX1, the MAVS inhibitory peptide of the ‘362 publication, or well-known modulators of NF-kB or TBK1.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of practicing it.  The method itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only methods of reducing chord length in the lungs of a subject who has COPD or emphysema, or is exposed to cigarette smoke, by administration of NLXR1 protein or a nucleic acid encoding said protein, the specific MAVS inhibitor peptide of the ‘362 publication, a corticosteroid or other known modulator of NF-kB or TBK1 activity, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Interpretation:  The specification teaches that suitable inhibitors of MAVS include any agent which modulates a NLRX1-dependent pathway, and teaches that inhibitors of TRAF6, IKK-gamma, IKK-alpha/beta, IB, p65, p50, RIG1, TBK1, IRF, IFN-1, and/or IL-6 are inhibitors of NLRX1-dependent pathways (specification at paragraph 0043).  Therefore, any agent which inhibits TRAF6, IKK-gamma, IKK-alpha/beta, IB, p65, p50, RIG1, TBK1, IRF, IFN-1, and/or IL-6 will be considered as an agent which meets the limitations of a MAVS inhibitor.
With respect to agents which inhibit p65, Auphan teaches that glucocorticoids inhibit NF-B activity, and do so a method which sequesters the p65 component of NF-B in the cytoplasm, rendering it unable to translocate to the nucleus and activate target genes (p. 288, 2nd column - 3rd column, 1st paragraph;  Fig. 3).  Given the broadest reasonable interpretation, glucocorticoids/corticosteroids can be considered inhibitors of NF-B p65 (because they inhibit the ability of p65 to activate target genes), and thus are modulators of NLRX1-dependent pathways and MAVS inhibitors.

1.  Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by anticipated by Fox et al (US 20130203716, published 8/3/2013 with an earliest filing date of 2/11/2005).

Claim 1 is directed to a method of decreasing chord length in the lung of a subject, the method comprising administering an inhibitor of Mitochondrial Antiviral Signaling protein (MAVS).

Claim 2 is directed to the method of claim 1, wherein the subject is a subject in need of treatment for alveoli loss.

Claim 3 is directed to the method of claim 1, further resulting in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area.

Claim 4 is directed to the method of claim 1, wherein the inhibitor of MAVS is a modulator of NOD-Like Receptor family member XI (NLRX1)-dependent pathways.

Fox teaches treatment of a subject with COPD by administration of a corticosteroid (Fox at claims 1, 6-12).  Fox also disclosed specific examples showing treatment of mice with a corticosteroid (dexamethasone) before and after exposure to cigarette smoke on each of 11 days, as well as 20 hours prior to first cigarette smoke exposure (paragraphs 0204-0205).
Fox meets the limitations of the instant claims because it teaches treatment of a subject who would be in need of treatment for alveoli loss (i.e. a subject with COPD (claim 1) or exposed to cigarette smoke – paragraphs 0204, 0205), by administration of an agent (a corticosteroid) which inhibits NF-B p65 and is thus a modulator of a NLRX1-dependent pathway, and therefore an inhibitor of MAVS.
Although Fox does not specifically teach that administration of a corticosteroid would decrease chord length in the treated subject, or result in a statistically significant decrease in the rate of loss of lung unit, and produce an improvement in lung volume or lung surface area, it is noted that Fox treats a population encompassed by instant claim 2 by administering an agent which the specification teaches is a modulator of a NLRX1-dependent pathway, wherein said modulators are MAVS inhibitors.  A reduction in chord length would be a natural consequence of administering this agent.  Because the Office does not have the facilities for testing the method of the prior art, the burden is on the Applicants to show a novel and unobvious difference between the claimed method and that of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
It is noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v Ireco Inc. 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Furthermore, case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).
In the instant case, the ability of a corticosteroid to inhibit MAVS and reduce chord length when administered to a subject are natural, inseparable properties of said corticosteroid.

2.  Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al (US 20150037441, published 2/5/2015 with an earliest filing date of 3/22/2012).
The subject matter of claims 1-4 is discussed above.
            Kim teaches treatment of COPD by administration of a composition comprising a phyllostachys nigra munro var. henosis Stapf extract (see abstract; claim 1).  Specifically, Kim shows that administration 
            As discussed above with respect to claim interpretation, any agent that inhibits NF-B is a modulator or NLRX1-dependent pathways, and is therefore necessarily a MAVS inhibitor, and a decrease in chord length and a decrease in the rate of loss of lung units and improvements in lung volume and surface area would be natural consequences of administering a MAVS inhibitor.  Kim therefore meets the limitations of the instant claims because it teaches treatment of a subject with COPD who was exposed to cigarette smoke by administering an agent which inhibits NF-B p65, wherein this agent that inhibits NF-B is necessarily an inhibitor of MAVS.
Because the Office does not have the facilities for testing the method of the prior art, the burden is on the Applicants to show a novel and unobvious difference between the claimed method and that of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.  Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (J. Clin. Invest., 2008, 118(8):2771-2874, referred to herein as “Kang 2008”), in view of Allen et al (Immunity, 2011, 34(6):854-865), and further in view of Kang et al (Am. J. Respir. Crit. Care, 2013, 187:A1098, referred to herein as “Kang 2013”).
Each of these references were cited in the IDS filed on 8/9/2018.

Claim 1 is directed to a method of decreasing chord length in the lung of a subject, the method comprising administering an inhibitor of Mitochondrial Antiviral Signaling protein (MAVS).

Claim 2 is directed to the method of claim 1, wherein the subject is a subject in need of treatment for alveoli loss.

Claim 3 is directed to the method of claim 1, further resulting in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area.

Claim 4 is directed to the method of claim 1, wherein the inhibitor of MAVS is a modulator of NOD-Like Receptor family member XI (NLRX1)-dependent pathways.

Claim 5 is directed to the method of claim 1, wherein the inhibitor of MAVS is an agonist of NLRX1.

Claim 6 is directed to the method of claim 5, wherein the agonist of NLRX1 is a nucleic acid encoding NLRX1 or an NLRX1 polypeptide.

Claim 7 is directed to the method of claim 1, wherein the subject is a subject determined to have a decreased level of NLRX1 expression.

Claim 8 is directed to the method of claim 7, wherein the level of NLRX1 is determined by measuring the level of a NLRX1 nucleic acid.

Claim 9 is directed to the method of claim 8, wherein the level of NLRX1 is determined by measuring the level ofNLRX1 RNA transcript.

Claim 11 is directed to the method of claim 7, wherein the level of NLRX1 is determined by measuring the level of NLRX1 polypeptide.


	Kang 2008 teaches that COPD and encompassed disorders such as emphysema and chronic bronchitis are associated with chronic cigarette smoke exposure, and are characterized by chronic inflammation, mucus metaplasia, alveolar destruction, and structural cell apoptosis (p. 2771, 1st column, 1st paragraph).  Kang 2008 teaches that COPD exacerbations produce a significant amount of morbidity and mortality in COPD, and infection with viruses, such as rhinovirus, influenza, and RSV are important causes of COPD exacerbations (p. 2771, 1st column – 2nd column).  Additionally, exposure to cigarette smoke (CS) also provokes an inflammatory response in the lung, with CS exposure known to increase the number of innate immune effectors such as neutrophils and macrophages in the lung and CS-mediated regulation of macrophage functions (p. 2772, 1st column).  Kang 2008 investigated the role of CS in the pathogenesis of COPD and other CS- and virus-associated disorders, and showed that CS augments the inflammatory response produced by viral pathogen-associated molecular patterns (PAMPs, e.g. the TLR3 ligand poly I:C) and influenza virus.  Kang 2008 showed that administration of poly I:C or exposure of CS to mice resulted in an inflammatory response, and when poly I:C was combined with CS this response was significantly enhanced.  Specifically, Figures 1-3 show the effects of CS on poly I:C-induced airway inflammation, inflammatory cell numbers, inflammatory mediators, and alveolar chord length, wherein CS increased the response observed after poly I:C treatment.  Kang 2008 also performed these experiments in TLR3-deficient mice, but TLR3 deficiency did not abrogate these inflammatory effects (Fig. 6), suggesting that a TLR3-independent pathway was involved in the response to CS.  Kang 2008 showed that MAVS-deficient mice did not exhibit the enhanced inflammatory response seen after CS exposure (Fig. 7), indicating that the inflammatory response to CS is at least in part mediated by MAVS (p. 2772, 1st column, last paragraph – p. 2777, 1st column, 1st paragraph; p. 2782, 2nd column, 2nd paragraph).
	Although Kang 2008 teaches a role for MAVS in promoting inflammation and pathogenesis of CS- and viral-associated COPD, it does not teach that COPD or other CS- and/or viral infection-associated disorders could be treated by inhibition of MAVS, or disclose any inhibitor of MAVS.
st paragraph; Figures 1-5).  Allen teaches that NLRX1 had been previously shown to localize in the mitochondrial membrane with MAVS and disrupt RIG-like helicase-MAVS interactions (p. 2, 1st paragraph), and in this study Allen demonstrated that NLRX1 functions as a negative regulator of virus-induced inflammation by inhibiting interaction between RIG-I and MAVS (p. 3, 2nd paragraph; p. 4, 1st paragraph).  Allen showed that restoring NLRX1 levels by administering a nucleic acid encoding NLRX1 was sufficient to attenuate inflammatory marker expression in response to stimuli which induce RIG-I (p. 3, 3rd paragraph).  NLRX1-deficient mice also exhibited increased lung pathology after influenza virus infection (p. 5, last paragraph – p. 6, 1st paragraph).
	Furthermore, Kang 2013 teaches that CS exposure results in increased inflammatory pulmonary responses, and that CS-exposed mice exhibit decreased levels of NLXR1.  CS exposure also resulted in increased levels of inflammatory mediators and emphysematous responses, and these mediators and responses were significantly increased in the absence of NLRX1.  Kang 2013 further shows that NLRX1 expression was decreased in the lungs from COPD patients, and the decreased levels of NLRX1 correlated with disease severity.

	With respect to the limitations of claims 1-3, 5, and 6, it would have been prima facie obvious in view of the combination of these references, as of the earliest filing date of the instant invention, to practice a method of treating a subject exposed to CS, or who has COPD, by administering therapy that inhibited MAVS, and specifically, by a therapy which restored NLRX1 to levels that would attenuate MAVS-mediated lung inflammation.  Specifically, Kang 2008 shows that COPD and CS-associated inflammation and pathology is at least partly dependent on MAVS activity, and Allen teaches that NLRX1 is an inhibitor/attenuator of MAVS, and increasing NLRX1 levels by administration of a nucleic acid encoding NLRX1 resulted in attenuation of MAVS-RIG-1 dependent inflammation.  Furthermore, because Kang 2013 showed that NLRX1 is decreased after CS exposure and in COPD patients, and this absence of NLXR1 correlated with disease severity, one of ordinary skill would have reasonably expected that administration of NLRX1 would be therapeutically beneficial by blocking MAVS-dependent inflammation.  In support of this assertion is the observation by Kang 2008 of attenuation of CS-induced inflammation in MAVS-deficient mice.  A skilled artisan would therefore have expected that administration of a MAVS inhibitor would be therapeutically beneficial, and Allen and Kang 2013 would have provided a reasonable 
	Furthermore, no more than routine skill would have been required to combine the teachings of Kang 2008, Allen, and, Kang 2013 in order to practice a method of administering NLRX1 protein or a nucleic acid encoding NLRX1 to a subject in need of decreasing chord length, such as a subject with COPD and/or exposed to CS.  Kang 2008 shows that inflammation and alveolar chord length is increased after exposure to CS, wherein this inflammation is at least partly MAVS dependent, and Allen and Kang 2013 reasonably suggest that administration of NLRX1 would result in inhibition of MAVS and thus be beneficial for treatment of disorders such as COPD and/or subjects chronically exposed to CS.  Thus, it would have been prima facie obvious to combine the teachings of Kang 2008, Allen, and Kang 2013 to advantageously treat a subject with COPD by administering NLRX1 as an inhibitor of MAVS.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the disclosures of Kang 2008, Allen, and Kang 2013, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
	With respect to the limitations of claim 1 which recite decreasing chord length, the combination of Kang 2008, Allen, and Kang 2013 suggests a method with the same method steps and patient population as currently claimed, and a decrease in chord length would be a natural consequence of practicing this method.  It is also noted that Kang 2008 showed that exposure to CS resulted in increased alveolar chord length (Fig. 2; p. 2774, 2nd column, last paragraph – p. 2775, 1st column, 1st paragraph), and as discussed above, Kang 2008 teaches that the effects of CS are mediated at least in part through MAVS.  One of ordinary skill would therefore have reasonably expected that inhibition of MAVS by administration of NLRX1 would result in at least some level of decreased chord length in the treated subject.
	Similarly, with respect to the limitations of claim 3, the method suggested by Kang 2008, Allen, and Kang 2013 treats the same population and with the same method steps as claimed herein, and thus this method would necessarily result in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area.
claim 4, Kang 2008, Allen, and Kang 2013 suggest a method of treating COPD and/or exposure to CS by administering NLRX1.  Claim 4 recites administering a modulator of NLRX1-dependent pathways, and NLRX1 itself is necessarily a modulator of NLRX1-dependent pathways.
	With respect to the limitations of claims 7-9 and 11, Kang 2013 teaches that levels of NLRX1 mRNA and protein were decreased in subjects exposed to CS and in COPD patients.  Thus, it would have been prima facie obvious to determine NLRX1 mRNA and/or protein/polypeptide levels in a subject because Kang 2013 shows that NLRX1 deficiency correlates with disease severity.  One of ordinary skill would have immediately recognized in view of the teachings of Kang 2008, Allen, and Kang 2013 that restoring NLRX1 levels in a subject with low NLRX1 expression would be therapeutically beneficial by blocking the inflammatory activity of MAVS.


2.  Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (J. Clin. Invest., 2008, 118(8):2771-2874, referred to herein as “Kang 2008”), in view of Allen et al (Immunity, 2011, 34(6):854-865), and further in view of Kang et al (Am. J. Respir. Crit. Care, 2013, 187:A1098, referred to herein as “Kang 2013”), as applied to claims 1-3, 5-9, and 11, and further in view of Xia et al (Immunity, 34(6):843-853).

Claim 10 is directed to the method of claim 8, wherein the level of the nucleic acid is determined using a method selected from the group consisting of:
RT-PCR; quantitative RT-PCR; Northern blot; microarray based expression analysis; next-generation sequencing; and RNA in situ hybridization.

Claim 12 is directed to the method of claim 11, wherein the level of the polypeptide is determined using a method selected from the group consisting of:
Western blot; immunoprecipitation; enzyme-linked immunosorbent assay (ELISA); radioimmunological assay (RIA); sandwich assay; fluorescence in situ hybridization (FISH); immunohistological staining; radioimmunometric assay; immunofluoresence assay; mass spectroscopy; FACS; and immunoelectrophoresis assay.

Claim 13 is directed to the method of claim 11, wherein the polypeptide level is measured using an antibody reagent.

Claim 14 is directed to the method of claim 13, wherein the antibody reagent is detectably labeled or generates a detectable signal.

Claim 15 is directed to the method of claim 7, wherein the expression level of NLRX1 is normalized relative to the expression level of one or more reference genes or reference proteins.

Claim 16 is directed to the method of claim 15, wherein the reference level of NLRX1 is the expression level of NLRX1 in a prior sample obtained from the subject.


	With respect to the limitations of claim 10, Kang 2013 provides the motivation to determine NLRX1 mRNA and/or protein levels in subjects with COPD, as discussed above.  Kang measured NLRX1 mRNA levels, but does not specifically state how NLRX1 mRNA levels were determined.  However, determination of NLRX1 mRNA using RT-PCR was known in the art as of the earliest filing date of the instant invention, as evidenced by Xia.  Xia teaches measurement of NLRX1 mRNA levels using RT-PCR, and discloses specific primer for determination of NLRX1 and the housekeeping gene GAPDH (see Xia, Supplemental Methods, p. 3).  By following Xia’s methods and utilizing Xia’s specific primers for NLRX1, one of ordinary skill would have required no more than routine skill to determine the levels of NLRX1 mRNA in a subject with COPD using RT-PCR.
	With respect to the limitations of claims 12-14, Xia disclosed anti-NLRX1 antibodies (Supplemental Methods, p. 1, last paragraph), and methods of detecting NLRX1 protein comprising immunoblotting with the anti-NLRX1 protein and detection with an anti-FLAG antibody (Supplemental Methods, Figure S2).  With respect to the limitations of claim 15 which recites that the antibody is labeled or generates a detectable signal, Supplemental Figure S2 of Xia shows that the anti-NLRX1/anti-FLAG blotting produced a detectable/visible blot, indicating that one of the antibodies was necessarily labelled.  Therefore, because Kang 2013 suggests determining NLRX1 mRNA and/or protein levels, and Xia provides specific antibodies and methods for detection of NLRX1 protein, one of ordinary skill would have required no more than routine skill to determine the levels of NLRX1 protein in a subject with COPD by an immunoblotting method using an antibody specific for NLRX1 and an antibody that is detectably labeled.
	With respect to the limitations of claim 15, Xia teaches that detection of NLRX1 mRNA using RT-PCR involved detection of the housekeeping gene GAPDH, and one of ordinary skill would have been motivated to normalize the measured NLRX1 levels to this housekeeping gene.  Similarly, Xia also determined NLRX1 protein via immunoblot, wherein the levels of NLRX1 were compared to the levels of -actin (Fig. S2), and therefore one of ordinary skill would have been motivated to compare and normalize the detected levels of NLRX1 protein to the levels of -actin.
	With respect to the limitations of claim 16, the combination of Kang 2008, Allen, Kang 2013, and Xia would have provided one of ordinary skill with the motivation to practice a method comprising administering NLRX1 as a MAVS inhibitor to a subject with COPD, with Kang 2013 showing that NLRX1 levels correlated with disease severity.  One of ordinary skill would therefore have had the motivation to determine NLRX1 mRNA and/or protein, as the skilled artisan would have expected that decreased NLRX1 levels would indicate that the subject was at higher risk of an inflammatory response, and thus be in need of restoring NLRX1 levels.  It would have been obvious to make this determination prior to administration of NLRX1 in order to assess the subject’s NLRX1 levels at that time, and then determine if treatment was necessary and/or would be successful.


Art of Record
Holcomb et al (US 20150352108, published 12/10/2015 with an earliest filing date of 10/12/2009) teaches compounds which inhibit TBK1 and methods of treating subjects with said compounds (see abstract).  Holcomb teaches treatment of COPD with its TBK1 inhibitors (paragraphs 0018, 0035-0040, 0149, 0571).  Holcomb discloses a specific compound, namely Compound 5, which is an inhibitor of TBK1 (paragraph 0909) and administration of Compound 5 to mice (paragraphs 0924-0926).
The instant specification teaches that inhibitors of TBK1 are useful modulators of NLRX1-dependent pathways, and are thus useful inhibitors of MAVS.  While Holcomb teaches that COPD can be treated with a TBK1 inhibitor, it does not specifically teach a method of administering any TBK1 inhibitor other than in general, prophetic terms.  However, as discussed above in the rejection under 35 U.S.C. 112(a), it is not clear from the relevant art that modulators of NLRX1-mediated pathways, such as TBK1 inhibitors, would indeed function as an inhibitor of MAVS.

	
Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646